 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 Luzar Trading S.A.,
                                                                    No. 20CV623-LTS-GWG
                                           Petitioner(s),

                      -against-                                     ORDER

 Tradiverse Corporation,

                                           Respondent(s).


 LAURA TAYLOR SWAIN, DISTRICT JUDGE:



                                                            ORDER



            The initial pretrial conference scheduled for April 3, 2020, is rescheduled to May 22, 2020,

 at 12:00 p.m. in Courtroom 17C.


            SO ORDERED.


 Dated: New York, New York
        March 16, 2020


                                                                     /s/ Laura Taylor Swain
                                                                    LAURA TAYLOR SWAIN
                                                                    United States District Judge




CV Order resched conf date.frm version 5/22/09
